DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites that the optical waveguide structure exhibits reduced thermal dependent wavelength shifts at a specified optical wavelength over a specified temperature range. However, it is unclear as from what base value the thermal dependent wavelength shifts are reduced. Thus the claims has no metes or bounds. 

Allowable Subject Matter
Claims 1 – 9 and 12 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious a method of forming an optical waveguide comprising, among other things, adjusting a thermo- 
selecting one or more curing parameters used to cure the sol-gel material such that the thermo-optic coefficient of the sol-gel material after curing compensates for a thermo- optic coefficient of the waveguide structure so that an effective thermo-optic coefficient of the optical waveguide circuit at a specified optical wavelength is zero over a specified temperature range; and curing the sol-gel material in accordance with the selected one or more curing parameters.
The closest relevant prior art of record, Derose et al. (U.S. PG Pub. # 2010/0014800 A1), teaches forming a lower cladding layer (18) on a substrate (par. 0015); forming a waveguiding core layer (20) on the lower cladding layer; applying as an upper cladding layer (22) on the waveguiding core layer and the lower cladding layer a sol-gel material (par. 0017), the sol-gel material including an organically modified siloxane and a metal oxide (par. 0017). However, ‘800 fails to teach or suggest a method of achieving an effective thermo-optic coefficient of zero as claimed.

Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/            Primary Examiner, Art Unit 2874